Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 1 of 15 PageID: 670




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 ____________________________________
                                     :
 In re Application of                :                Civil Action No. 20-17070 (MCA) (MAH)
 MARTIN & HARRIS PRIVATE             :
 LIMITED,                            :
                                     :
                         Petitioner, :
                                     :                             OPINION
                                     :
 ____________________________________:

 I.     INTRODUCTION

        This matter comes before the Court by way of Merck & Co., Inc.’s motion [D.E. 9]

 seeking to quash a subpoena that Petitioner, Martin & Harris Private Limited (hereinafter

 “M&H”), served on Merck & Co., Inc. (hereinafter “Merck”) for testimony and documents for

 use in a foreign action, pursuant to 28 U.S.C. § 1782. M&H has cross-moved to compel

 compliance with the subpoena [D.E. 11]. The Court has considered the motion on the papers,

 pursuant to Federal Rule of Civil Procedure 78. For the reasons set forth herein, the Court will

 deny Merck’s motion to quash, and grant M&H’s cross-motion to compel subject to the parties

 meeting and conferring on the timeframe and categories set forth in the subpoena.

 II.    BACKGROUND

        The testimony and documents that M&H seeks in this matter pertain to litigation

 currently pending before the High Court of Judicature at Bombay, in Mumbai, India (hereinafter,

 the “Foreign Action”). In the Foreign Action, M&H has brought suit against Organon India

 Limited, Organon B.V., and Merck. 1 M&H seeks damages arising from Organon India’s



 1
  Organon Laboratories and Organon U.K. are predecessors of Organon India Limited.
 Declaration of Lalit Jain in Support of Ex Parte Application, Nov. 24, 2020, D.E. 1-2, at ¶6.
 Organon India Limited was incorporated as a subsidiary of Organon U.K. in 1967. Id. ¶9.
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 2 of 15 PageID: 671




 unilateral termination of an agreement between M&H and Organon. According to M&H, M&H

 has long served as the exclusive importer and selling agent for Organon pharmaceutical products

 in India. Declaration of Lalit Jain in Support of Ex Parte Application, Nov. 24, 2020, D.E. 1-2,

 at ¶¶5-6 (“Jain Decl.”). This relationship began with Organon Laboratories U.K. and continued

 following the incorporation of Organon India in 1967. Id. ¶¶7-9. When Organon India was

 incorporated, M&H formulated the raw materials supplied by Organon India into finished

 products such as tablets and ampules, and maintained exclusive distribution rights in India. Id.

 ¶9. M&H represents that it invested substantial effort and resources in meeting its obligations to

 Organon India, and in reliance on the parties’ arrangement. Id. ¶¶10-12.

        As M&H acknowledges, however, “there was no written contract between the parties” for

 several decades. Id. ¶13. That changed on February 18, 1998, with the execution of what M&H

 refers to as the First Agreement between M&H and Organon India (then operating as Infar

 (India) Limited). Id. ¶15 & Ex. A. The First Agreement was modified in April 2001, resulting

 in the execution of the Second Agreement. Id. ¶16 & Ex. B. It does not appear that either the

 First Agreement or Second Agreement (collectively, “the Agreements”) contained any provision

 specifically addressing termination of the parties’ arrangement.

        In 2007, Schering Plough Corporation U.S.A. acquired a controlling interest in Organon.

 Id. ¶19. In 2009, Schering Plough Corporation merged with Merck. Id. Therefore, “the

 controlling interest in Organon India as disclosed vests in Organon B.V., which in turn is

 controlled by Merck. Organon B.V. is [a] wholly owned subsidiary of Merck.” Id. According

 to M&H, following the Merck merger, Organon India insisted on changing the distribution



 According to Plaintiff, Organon India Limited currently is a subsidiary of Organon B.V., which
 is a wholly owned Merck subsidiary and a defendant in the Foreign Action. Id. ¶19. Unless
 otherwise noted in this Opinion, “Organon” refers specifically to Organon India Limited.
                                                 2
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 3 of 15 PageID: 672




 systems unilaterally, at the behest of Merck. Id. ¶¶19, 21, 24. In 2010, M&H alleges, Organon

 India “conveyed that they are now guided by Merck's policies and . . . that it would terminate the

 existing arrangement effective [3] months from receipt of the letter” dated August 2, 2010. Id.

 ¶24.

        On November 8, 2010, M&H brought suit against Organon India, Organon B.V., and

 Merck. M&H alleges that Defendants wrongfully terminated the agreement, and seeks

 approximately $346,000,000 in damages. Id. ¶27; see also M&H Brief in Support of Mot. to

 Compel, D.E. 11-16, at 4.

        On November 24, 2020, M&H filed the instant ex parte application for discovery under §

 1782. D.E. 1. The Court required M&H to justify its ex parte filing or serve the application on

 Merck. Order, Dec. 14, 2020, D.E. 3. In response, M&H submitted a supplemental

 memorandum of law concerning the ex parte filing. Memorandum of Law in Further Support of

 Petitioner’s Application, Dec. 18, 2020, D.E. 4. After considering M&H’s initial application and

 supplemental memorandum, the Court granted the application. Order, Dec. 29, 2020, D.E. 7. 2




 2
   Courts presented with an ex parte application under § 1782 routinely allow the initial
 application to proceed on an ex parte basis. See, e.g., In re. Ex Parte Petition for Judicial
 Assistance Pursuant to 28 U.S.C. § 1782, Civ. No. 20-8444, 2020 WL 6129607, at *1 (D.N.J.
 Oct. 19, 2020) (granting ex parte application and noting that where application seeks issuance of
 a subpoena, which the receiving party may move to quash, that party’s rights are not
 substantially affected); In re. Mesa Power Grp. LLC, Civ. No. 11-280, 2012 WL 6060941, at *4
 (D.N.J. Nov. 20, 2012) (granting ex parte application and reasoning that “[a]pplications pursuant
 to 28 U.S.C. § 1782 are frequently granted ex parte where the application is for the issuance of
 subpoenas and the substantial rights of the subpoenaed person are not implicated by the
 application.”). However, other courts have allowed the party from whom the discovery is sought
 to intervene and oppose or otherwise respond to the initial application for § 1782 relief. See In
 re. Ex Parte Application of JSC United Chemical Company Uralchem, Civ. No. 20-3651, 2020
 WL 4251476, at *1 (D.N.J. July 24, 2020) (allowing party to be subpoenaed to intervene and
 oppose ex parte application under § 1782).
                                                 3
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 4 of 15 PageID: 673




        On March 3, 2021, Merck filed its motion to quash the subpoena. D.E. 9. On March 24,

 2021, M&H filed opposition to Merck’s motion to quash and a cross-motion to compel

 compliance with the subpoena. D.E. 11. The parties also have filed reply submissions. D.E. 15-

 16.

 III.   ANALYSIS

        The purpose of 28 U.S.C. § 1782 is “to provide federal-court assistance in gathering

 evidence for use in foreign tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

 247, 124 S. Ct. 2466, 159 L. Ed. 2d 355 (2004). Under 28 U.S.C. § 1782(a), “[t]he district court

 in which a person resides or is found may order him to give his testimony or statement or to produce

 a document or other thing for use in a proceeding in a foreign or international tribunal.” The statute

 further prescribes that “any interested party” may make the application to “direct that the testimony

 or statement be given, or the document or other thing be produced before a person appointed by

 the court.” Id. Accordingly, there are three statutory prerequisites to obtaining relief under § 1782:

 “(1) the person from whom discovery is sought resides or is found in the district of the district

 court to which the application is made, (2) the discovery is for use in a proceeding before a foreign

 tribunal, and (3) the application is made by . . . any interested person.” In re Application for

 Discovery for Use in Foreign Proceeding Pursuant to 28 U.S.C. § 1782, 2019 U.S. Dist. LEXIS

 5632, 2019 WL 168828, at *5 (citing In re Bayer AG, 146 F.3d 188, 193 (3d Cir. 1998)).

        The decision whether to grant an application pursuant to § 1782 is a discretionary

 one. See Intel Corp., 542 U.S. at 264; In re Biomet Orthopaedics Switzerland GmBh, 742 F. App’x

 690, 696 (3d Cir. 2018). Prior to ruling on an application, courts consider the following four

 additional considerations, which are commonly referred to as the Intel factors:

                (1) whether the evidence sought is within the foreign tribunal's
                jurisdictional reach, and thus accessible absent section 1782 aid;

                                                   4
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 5 of 15 PageID: 674




                (2) the nature of the foreign tribunal, the character of the
                proceedings underway abroad, and the receptivity of the foreign
                government or the court or agency abroad to U.S. federal-court
                judicial assistance;

                (3) whether the request conceals an attempt to circumvent foreign
                proof gathering restrictions or other policies of a foreign country or
                the United States;

                (4) whether the subpoena contains unduly intrusive or burdensome
                requests.

 In re O’Keeffe, 646 F. App’x 263, 266 (3d Cir. 2016) (citing Intel Corp., 542 U.S. at 264-65).

 “A district court’s discovery discretion under § 1782 must be exercised in light of the twin aims

 of the statute: ‘providing efficient means of assistance to participants in international litigation in

 our federal courts and encouraging foreign countries by example to provide similar means of

 assistance to our courts.’” In re Catalyst Managerial Servs., DMCC, 680 F. App’x 37, 38 (2d Cir.

 2017) (quoting Mees v. Buiter, 793 F.3d 291, 297-98 (2d Cir. 2015)).

        A.      The Statutory Factors Under 28 U.S.C. § 1782

        M&H’s application satisfies the “modest prima facie elements” of § 1782. In re Biomet

 Orthopaedics Switzerland GmBh, 742 F. App’x 690, 696 (3d Cir. 2018). In fact, while Merck

 disputes the Intel discretionary factors, addressed below, its moving brief does not take issue with

 the statutory factors. See generally Brief in Support of Motion to Quash, D.E. 9-1. The first factor

 is easily satisfied, as Merck is incorporated in New Jersey and its principal place of business is in

 Kenilworth, New Jersey. Ex Parte Application to Take Discovery, D.E. 1, at ¶5. The second factor

 is satisfied, as M&H has represented that it requires the discovery for use in the Foreign Action. 3




 3
   Merck contends that the discovery M&H seeks is irrelevant to the Foreign Action, in which the
 core question is whether the unilateral termination of the Agreements was unlawful. See, e.g.,
 Brief in Support of Motion to Quash, D.E. 9-1, at 14-19. The Court addresses this issue below.
                                                   5
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 6 of 15 PageID: 675




 Memorandum of Law in Support of Application under 28 U.S.C. § 1782, D.E. 1, at 5. Finally,

 M&H qualifies as an “interested person” under § 1782, as it seeks the discovery to prosecute its

 claims against Organon India, Organon B.V., and Merck in the Foreign Action.

        B.      The Intel Discretionary Factors

        The Court now considers whether M&H’s application meets the discretionary Intel factors.

 Initially, the parties dispute which of them bears the burden of proof. When M&H submitted the

 application, it bore the burden of establishing that the application satisfied the statutory and

 discretionary factors. The Court concluded that M&H satisfied those factors in granting the

 application. Order, Dec. 29, 2020, D.E. 7. The issue is now which party bears the burden of proof

 in resolving Merck’s motion to quash, and M&H’s cross-motion to compel.

        Merck contends that as the applicant for § 1782 relief, M&H bears of burden of establishing

 that the balance of factors favors granting relief. See Brief in Support of Motion to Quash, D.E.

 9-1, at 7 (quoting In re JSC United Chem. Co. Uralchem, Civ. No. 20-3651, 2020 WL 4251476,

 at *6 (D.N.J. July 24, 2020)). On the other hand, M&H contends that “Merck as the party opposing

 discovery bears the burden of demonstrating why it should not have to produce discovery.” See

 Brief in Support of Motion to Compel and in Opposition to Motion to Quash, D.E. 11-16, at 10.

        The Third Circuit resolved the question of which party bears the burden in Bayer AG v.

 Betachem, Inc., 173 F.3d 188 (3d Cir. 1999). There, the Third Circuit reasoned that “[t]he party

 opposing discovery has the ‘burden of demonstrating offense to the foreign jurisdiction, or any

 other facts warranting the denial of a particular application’” under § 1782. Bayer AG, 173 F.3d

 at 190 (quoting In re. Bayer AG, 146 F.3d 188, 196 (3d Cir. 1998) (“[D]istrict courts should treat

 relevant discovery materials sought pursuant to pursuant to Section 1782 as discoverable unless

 the party opposing the application can demonstrate facts sufficient to justify partial denial of the



                                                  6
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 7 of 15 PageID: 676




 application.”)). The Intel decision did not alter that analysis. In fact, four years after Intel, the

 Third Circuit relied on Bayer AG to place the burden on the respondent in In re. Chevron Corp.,

 633 F.3d 153 (2011). In re. Chevron Corp., 633 F.3d at 162. See also Heraeus Kulzer GmBh v.

 Biomet, Inc., 633 F.3d 591, 597 (7th Cir. 2011) (“Once a section 1782 applicant demonstrates a

 need for extensive discovery for aid in a foreign lawsuit, the burden shifts to the opposing litigant

 to demonstrate, by more than angry rhetoric, that allowing the discovery sought (or a truncated

 version of it) would disserve the statutory objectives.”).

                Factor 1:        Whether the Discovery Lies within the Reach of the
                                 Foreign Tribunal

        The first factor considers whether the party from whom the discovery is sought is a

 participant in the foreign proceeding. “Resort to Section 1782 is disfavored when the targets of

 discovery are actual participants in the foreign proceeding.” In re. JSC United Chemical Company

 Uralchem, 2020 WL 425176, at *6. See also Intel Corp., 542 U.S. at 264 (“the need for § 1782(a)

 aid generally is not as apparent as it ordinarily is when evidence is sought from a nonparticipant

 in a matter arising abroad”).

        There is no dispute that Merck is a party to the Foreign Action. At first glance, that would

 suggest that the first factor weighs against M&H’s application. M&H argues, however, that Merck

 has not meaningfully participated in the Foreign Action, and has not “produced a single piece of

 paper in that action.” Brief in Support of Motion to Compel, D.E. 11-16, at 9. Instead, according

 to M&H, Merck has relied on Organon India to litigate the case, and M&H has had little recourse

 in the Foreign Action to address failures to provide relevant information. Affidavit of Vishenwar

 Nath Khare in Support of M&H Mot. to Compel, D.E. 11-8, at ¶¶2, 12, 19-20 (“Khare Aff.”). 4



 4
  Relying on Local Civil Rule 7.2, Merck argues that the Court should not rely on the Khare
 Affidavit because the affidavit is not limited to statements of fact within Khare’s personal
                                                   7
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 8 of 15 PageID: 677




        Courts have excused a party’s failure to seek the discovery in the foreign proceeding before

 seeking relief under § 1782. See In re Application of Kate O’Keeffe, Civ. No. 14-5835, 2010 WL

 540238, at *6 (D.N.J. Feb. 10, 2015) (“[T]he law is clear that there is no requirement that a foreign

 litigant first attempt to obtain discovery through the foreign forum before resorting to Section

 1782.”); In re California State Teachers Retirement Sys., Civ. No. 16-4251, 2017 WL 1246349, at

 *2 (D.N.J. Apr. 3, 2017) (rejecting discovery target’s argument that first Intel factor weighed

 against petitioner because documents might be within jurisdiction of German court hosting the

 foreign litigation, reasoning that “Appellant does not come forward with any evidence of those

 documents actually existing in Germany. Second, just because documents are located in Germany

 does not mean that the documents are accessible through German discovery.”); Gyptec S.A. v.

 Hakim-Daccach, No. 16-20810, 2017 WL 6557425, at *7 (S.D. Fla. Sept. 27, 2017 (“whether or

 not [the recipient of the discovery requests] has stated that he will submit to the discovery requests

 if ordered by a court in Colombia (or whether discovery of specific documents is allowed in

 Colombian procedures), [the Petitioner] is still entitled to seek the discovery pursuant to Section

 1782. While the first factor may weigh slightly in favor of [the recipient of the discovery requests]

 as he is party to ongoing litigation, this does not preclude [Petitioner] from seeking the discovery

 pursuant to Section 1782.”).



 knowledge. See Reply Brief in Support of Motion to Quash, D.E. 15, at 14 n.6. However,
 Federal Rule of Civil Procedure 44.1 expressly authorizes courts analyzing foreign law, which
 presumably includes foreign proceedings, to “consider any relevant material or source, including
 testimony, whether or not submitted by a party or admissible under the Federal Rules of
 Evidence.” Visheshwar Nath Khare is the former Chief Justice of the Supreme Court of India,
 having served in that capacity from December 19, 2002 to May 1, 2004. Khare Aff. at ¶1.
 Before that position, he served as a judge on the Supreme Court, and in other judicial capacities
 for nearly twenty years. Id. Before ascending to the bench, former Chief Justice Khare practiced
 as a lawyer throughout India, beginning in or around 1961. Id. He is well familiar with
 litigation in Indian courts and has reviewed the record of the proceedings in the Foreign Action.
 The Court will, in its discretion, consider the Khare Affidavit where appropriate to do so.
                                                   8
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 9 of 15 PageID: 678




        In this case, the Court concludes that the first factor is neutral. Even accepting as true

 M&H’s contention that Merck has not produced discovery in the Foreign Action, and that M&H

 has little recourse in the India court to compel the production of discovery, M&H fails to explain

 its efforts to procure in the Foreign Action the discovery it now seeks. At this point, it is not even

 clear that M&H ever actually sought, in the Foreign Action, the specific discovery that it seeks

 here. In fact, according to Merck’s counsel, “M&H’s Counsel admitted that the discovery material

 sought in the Application had not been requested in the Foreign Action.” Declaration of Lisa

 Dykstra in Support of Merck’s Reply Memorandum, Mar. 31, 2021, D.E. 15-1, at ¶¶19-20.

        On the other hand, as noted above, courts have not generally held such a failure as a barrier

 to proceeding with an application under § 1782. “The decision of how to seek discovery lies with

 the party seeking the discovery, and requiring that [Petitioner] seek discovery in Colombia would

 result in including an exhaustion requirement in section 1782 that is not present.” Gyptec. S.A.,

 2017 WL 6557425, at *7. Merck has not argued that producing the documents in this matter, as

 opposed to doing so in the Foreign Action, would impose additional burden on it. To the contrary,

 Merck is incorporated in New Jersey, and its principal place of business is in New Jersey. It

 therefore appears likely that the records, whether ordered to be produced in the Foreign Action, or

 by this Court, are readily accessible to Merck. Further, as in In re California State Teachers

 Retirement Sys., there is no indication that Merck would have agreed to produce the information

 in the Foreign Action, or that the discovery would otherwise have been available in India. See,

 e.g., Khare Aff., D.E. 11-8, at ¶¶17-19.

                Factor 2:       The Foreign Tribunal’s Receptivity to Federal Court
                                Assistance

        The second Intel factor requires the Court to consider “the nature of the foreign tribunal,

 the character of the proceedings underway abroad, and the receptivity of the foreign government

                                                   9
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 10 of 15 PageID: 679




 or the court or agency abroad to U.S. federal-court judicial assistance.” In re O’Keeffe, 646 F.

 App’x 263, 266 (3d Cir. 2016) (citing Intel Corp., 542 U.S. at 264-65). The test is not whether the

 foreign tribunal ultimately will admit the discovery sought into evidence at trial. Id. (finding that

 the district court did not abuse its discretion in requiring “authoritative proof that the foreign court

 would reject the evidence obtained with the aid of Section 1782” on a motion to quash a subpoena);

 In re Hopkins, Civ. No. 20-8012, 2020 WL 733182, at *3 (N.D. Cal. Feb. 13, 2020) (“In the

 absence of evidence that the Cayman Islands courts object more generally to the assistance of U.S.

 federal courts, the Court finds that this factor weighs in favor of authorizing service of the

 subpoena.”). Therefore, absent evidence that the foreign tribunal would reject evidence obtained

 under § 1782, or that granting the application would contravene the laws or policies of the foreign

 tribunal or the United States, discovery into apparently relevant material under § 1782 should be

 allowed. In re Bayer, 146 F.3d at 195; In re Esses, 101 F.3d 873, 876 (2d Cir. 1996).

         Merck argues that discovery in the Foreign Action closed in December of 2014. See Brief

 in Support of Motion to Quash, D.E. 9-1, at 8; Barot Decl., D.E. 9-7, Exs. B-D. D.E. 9-1 at 8 &

 Exhibits B-D annexed to Barot Decl. However, the Court does not find that Merck has established

 that the High Court of Bombay has closed discovery, or issued such other mandate that would

 necessarily preclude M&H from using at trial the discovery it is allowed to obtain in this

 proceeding.

         The Foreign Action initiated in 2010. See D.E. 1-2. On December 3, 2014, the High Court

 of Bombay directed the parties to file their respective affidavit of documents and to complete

 related discovery and inspection. Ex. B to Declaration of Rajendra Barot in Support of Motion to

 Quash, (“Barot Decl.”) D.E. 9-7 at 13. On January 28, 2015, the court issued an Issues of




                                                   10
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 11 of 15 PageID: 680




 Determination 5 that stated: “As and by way of last chance, the parties are given an opportunity to

 file their respective affidavit of documents and also complete discovery and inspection and the

 same is to be completed on or before 13.2.2015. It is made clear that no further time will be

 granted.” Ex. D to Barot Decl., D.E. 9-7 at 20. Despite the admonition by the court in its January

 28, 2015 filing, the court extended the deadline for discovery on December 14, 2015. On that date,

 the court issued a discovery order that noted “[the] [i]nspection of documents by the parties is

 incomplete. The parties seek time beyond vacation. Standover to 21 January 2016.” Ex. E to

 Declaration of Adam J. Safer in Support of M&H Mot. to Compel, D.E. 11-6 at 2. While the

 January 21, 2016 deadline passed some time ago, it does not appear that the High Court of Bombay

 has issued any further order terminating or limiting discovery. Khare Aff. at ¶11. Nor has the

 court set a trial date. Id. ¶¶7-8, 28. It therefore appears from the High Court of Bombay’s own

 orders that it has the authority to extend the deadline for discovery, not unlike a United States

 district court’s discretion to extend discovery under Federal Rule of Civil Procedure 16.

 Accordingly, the Court concludes that Merck has proffered no specific evidence that, to the extent

 the application seeks relevant discovery, the High Court of Bombay would reject it.

        The Issues of Determination filed by the High Court of Bombay framed the issues as

 follows:

        1.      Whether the plaintiff proves that the letter dated 18th February, 1998 read with
                letter dated 10th April 2021 create an irrevocable and indefinite
                arrangement/agreement between the original plaintiff and the defendants?

        2.      Whether the plaintiff proves it was Sales Partner of the first defendant in India?

        3.      Whether the plaintiff proves that they were the exclusive/sole distributor of the
                products manufactured by the first defendant?



 5
  An Issues of Determination is an order that lays out the list of trial issues for the Foreign Action
 prior to its trial setting.
                                                  11
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 12 of 15 PageID: 681




        4.      Whether the plaintiff proves that the agreement/arrangement with defendant No.2
                was irrevocable and for a definite period?

        5.      Whether the plaintiff proves that the termination of arrangement/agreement by
                defendant No.1 was illegal?

        6.      Whether the plaintiff proves that they have incurred expenditure towards
                managerial staff for providing equipment at branch, etc, arranging
                accommodation, filing suits/ac on behalf of defendants, claim towards C and F
                forms, Sales Tax demands and/or by way of Service Tax which the
                defendants are bound to pay?

        7.      If the answer to above issue is in the affirmative, whether the plaintiff proves that
                the defendants are bound and liable to pay to the plaintiff a sum of
                Rs.23,97,30,95,875/-?

        8.      Whether the plaintiff proves that they are entitled to a sum of
                Rs.13,46,33,873.59/-?

        9.      Whether the plaintiff proves that they are entitled to a decree in the sum of
                Rs.23,83,84,62,001.41/- together with interest thereon at the rate of 18% per
                annum on the said amount due from the date of institution of the suit until
                payment/realization?

 Barot Decl. at Ex. D.

        The Court is satisfied that at least some of the discovery that M&H seeks may be relevant

 to the foregoing issues. For example, discovery concerning the circumstances of the decision by

 Merck, Organon B.V., or Organon India to terminate the Agreements with M&H, those entities’

 evaluation of the Agreements prior to termination, and the implementation or alteration of any

 distribution and logistics policy may prove to be admissible in the Foreign Action. Certainly,

 such discovery might be pertinent to Issue No. 3 (whether M&H can prove it was the exclusive

 distributor), Issue No. 4 (whether the Agreements were irrevocable and for a finite time period),

 and Issue No. 5 (whether Organon India’s termination of the Agreements was lawful).

 Accordingly, the Court is satisfied that this factor weighs in favor of the application.




                                                  12
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 13 of 15 PageID: 682




                Factor 3:       Whether the Request Conceals an Attempt to Circumvent
                                Foreign Proof-Gathering Restrictions or Other Policies of
                                a Foreign Country or the United States

        Nothing in the record suggests M&H has attempted to circumvent proof-gathering

 restrictions or other policies of the High Court of Bombay or the United States by making the

 application under § 1782. Merck gamely attempts to make a showing under this factor by arguing

 that M&H has not shown that it is not seeking to circumvent the High Court’s discovery rules.

 Brief in Support of Motion to Quash, D.E. 9-1, at 10. That argument is flawed for two reasons.

 First, it improperly attempts to shift the burden to M&H. As the party opposing the application

 and seeking to quash the subpoena, it is Merck’s obligation to come forward with facts and

 evidence of circumvention. Merck has not done so. And to the extent Merck’s showing again

 relies on the fact that M&H did not seek the discovery in the Foreign Action, the Court has already

 addressed it in the context of the first Intel factor. The third Intel factor favors M&H.

                Factor 4:       Whether the Subpoena Contains Unduly Intrusive or
                                Burdensome Requests

        The final Intel factor requires a court assessing an application under § 1782 to “assess

 whether the discovery sought is overbroad or unduly burdensome by applying the familiar

 standards of Rule 26 of the Federal Rules of Civil Procedure.” Mees v. Buiter, 793 F.3d 291, 302

 (2d Cir. 2015). See also In re. Ex Parte Glob. Energy Horizons Corp., 647 F. App’x 83, 85-86

 (3d Cir. 2016) (“Section 1782 expressly incorporates the Federal Rules of Civil Procedure and the

 fourth factor aligns with Rules 26 and 45.”). The requested discovery must be “‘reasonably

 calculated to lead to the discovery of admissible evidence’ pursuant to Rule 26, and must be

 designed ‘to avoid imposing undue burden on a person subject to the subpoena.’” In re Application

 for Discovery for Use in Foreign Proceeding Pursuant to 28 U.S.C. § 1782, Civ. No. 17-4269,

 2019 WL 168828, at *12 (D.N.J. Jan. 10, 2019) (quoting Glob. Energy Horizons Corp., 647 F.

                                                  13
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 14 of 15 PageID: 683




 App’x at 86). Therefore, although relevance itself is not the touchstone of this analysis, nor is

 undue burden the sole benchmark. The Court is obligated to consider whether the information

 sought in the subpoena is overly broad, oppressive, or disproportional to the needs of the case. Id.

 at 13.    Further, the Court retains the discretion to either reject outright an overly broad,

 disproportionate, or unduly burdensome subpoena, or to modify it. Id. (quoting In re Macquarie

 Bank Ltd., Civ. No. 14-797, 2015 WL 3439103, at *9 (D. Nev. May 28, 2015)).

          As discussed above, the Court is satisfied that at least some of the categories of

 documents M&H seeks likely serve some use in the Foreign Action. However, the Court has

 significant reservations concerning the breadth of the subpoena relative to the Issues of

 Determination. For example, the subpoena defines the relevant time period for production as

 November 2009 to the present. But the merger of Schering Plough and Merck occurred in 2009,

 and Organon India terminated the Agreements effective three months from the August 2, 2010

 letter, or some time in November 2010. Jain Decl., D.E. 1-2, at ¶¶24-25. Given that the breach

 as alleged by M&H’s own counsel appears to have occurred in 2010, it is difficult to grasp the

 broad timeframe of the subpoena. Additionally, the Court struggles to understand how

 documents and communications concerning the motivations or strategy underlying Merck’s

 merger with Schering Plough are likely to be of use to the trial of M&H’s claims for breach of

 the Agreements and tortious interference.

          The Court is persuaded that it is appropriate at this time to require the parties to meet and

 confer on the scope of the subpoena, and thereby afford them an opportunity to attempt to

 resolve dispute concerning the scope of the subpoena. It does not appear that the parties have

 meaningfully met and conferred to date. Rather, the parties accuse each other of thwarting any

 such efforts. See, e.g., Dyskstra Decl., D.E. 15-1, at ¶¶15-23; Reply Brief in Further Support of



                                                   14
Case 2:20-cv-17070-MCA-MAH Document 21 Filed 06/14/21 Page 15 of 15 PageID: 684




 Motion to Compel, D.E. 16, at 10. Perhaps with the benefit of this ruling, the parties will be able

 to reach agreement on terms to resolve the matter. If not, the Court will hear additional

 argument from each party and rule on any remaining disputes.

 IV.    CONCLUSION

        For the foregoing reasons, the Court denies Merck’s motion to quash the subpoena. The

 Court grants M&H’s cross-motion to compel, subject to the parties meeting and conferring on the

 timeframe and categories set forth in the subpoena. Within thirty days, the parties will submit a

 joint status report on their progress in resolving the matter.



                                                        s/ Michael A. Hammer___________
                                                        Hon. Michael A. Hammer
                                                        United States Magistrate Judge

 Dated: June 14, 2021




                                                   15
